DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Although claim 14 claims an infusion pump, the Applicant fails to claim any element that differentiates claim 14 from claim 1, as claim 1 already claims “a pump module for an infusion pump”.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hemmerich et al. (US 4515591 A).

Regarding claim 1, Hemmerich teaches:
A pump module for an infusion pump (see FIG. 1, infusion pump: 10; see also Col. 1, Lines 6-9), which has a separate piston-cylinder unit (see FIG. 1, syringe cartridge: 12) adapted for selective / changeable coupling with the infusion pump (i.e., syringe infusion pump 10 having a disposable syringe cartridge 12, see Col. 5, Lines 29-33) for delivering fluid from a fluid feed line (see FIG. 1, intake IV tube: 19) into a fluid drain line (see FIG. 1, outtake IV tube: 20) to a patient (see Col. 5, Lines 40-49), wherein the piston-cylinder unit (12) comprises a delivery chamber (see Reference Figure 1 below; see also Col. 1, Lines 49-53) fluidically connected / connectable to the fluid feed line (19) and the fluid drain line (20) and which is delimited by a cylinder (see FIG. 1, syringe cylinder: 13; see Abstract), a piston (see FIG. 3, comprising piston head: 16 and piston rod: 17) arranged therein so as to be movable translationally / forwards and backwards in an piston seal (see FIG. 5-6, comprising sealing ring: 29 and sealing boot: 30; see Reference Figure 1 below) which slidably seals the piston (16, 17) with respect to the cylinder (13) (see Col. 6, Lines 48-54),
the piston seal (29, 30) comprising a sleeve portion (see FIG. 5, sealing boot: 30; see Reference Figure 1 below) extending along and surrounding the piston (16, 17) (“annular sealing boot 30 extends between the open bottom end of the syringe cylinder 13 and the piston rod 17,” see Col. 6, Lines 55-58), the sleeve portion (30) being formed to be movable relative to the piston (16, 17) (i.e., sealing boot fabricated of rubber to create flexible and fluid impervious barrier between piston and environment “during reciprocation of the piston head 16 and piston rod 17,” see Col. 7, Lines 9-15; Examiner finds the piston being movable relative to the sleeve portion necessitates the sleeve portion being movable relative to the piston)  and being loosely held between a circumferential / wall portion (see Reference Figure 1 below) of the cylinder (13) and the piston (16, 17) (see Col. 6, Line 67 – Col. 7, Line 4 discussing part of sleeve portion 30b in engagement with annular flanges 33a, 33b of the piston rod does not form a fluid-tight seal; the Examiner finds this indicates the engagement is “loosely held”) and being sealingly fixed to an end or end region (see FIG. 3 and 7, annular cap: 32) of the cylinder (13) facing away from the delivery chamber (see Reference Figure 1 below; “The cap 32 is designed to compress the sealing boot flange [30a] and is ultrasonically welded to the syringe cylinder 13 to form a substantially fluid-tight seal,” see Col. 6, Lines 64-66), such that
the peripheral circumferential / wall portion (see Reference Figure 1 below) of the cylinder (13) passed by the piston seal (29, 30) during the forwards / backwards movement of the piston (16, 17) is sealed in a sterile manner with respect to the environment (“An annular sealing boot is affixed between the open end of the syringe cylinder and the piston rod to seal the bottom of the cylinder against entry of pathogens,” see Col. 3, Lines 49-52).

Reference Figure 1: Annotated Hemmerich FIG. 3

    PNG
    media_image1.png
    390
    413
    media_image1.png
    Greyscale


wherein the piston-cylinder unit (12) comprises a proximal piston seal (see FIG. 11a, sealing ring: 52) and a distal piston seal (see FIG. 11a, sealing ring: 29”) which both seal between the piston (see FIG. 10, piston head: 16”) and the cylinder (see FIG. 10, cylinder: 13”) and ensure the sterility of the delivery chamber (see Reference Figure 2 below), and the cylinder (13”) is provided on its inner surface facing the piston (16”) with a circumferential annular groove (see Reference Figure 2 below) for receiving the piston seal (29”, 52) in a storing position / rest position therein.

Reference Figure 2: Annotated Hemmerich FIG. 11a

    PNG
    media_image2.png
    265
    260
    media_image2.png
    Greyscale




Regarding claim 2, the modified device of Hemmerich (see motivation to combine above in claim 1) teaches:
The pump module according to claim 1, wherein a piston displacement (see Reference Figure 1 above, area of piston rod: 17, including annular flanges: 33a, 33b, sealed by bead: 30b of sealing boot: 30) located on a side of the piston seal (29, 30) opposite the delivery chamber (see Reference Figure 1 above, sealed piston displacement is facing proximally, while delivery chamber is facing distally) is sealed in a sterile manner by an elastic sealing element (see FIG. 3, 5, and 7, bead: 30b; “the sealing boot at the base of the cylinder prevents the intake of air or pathogens through the bottom of the cylinder during repetitive strokes,” see Col. 1, Lines 62-64; see also Col. 6, Line 67 – Col. 7, Line 9) which is arranged therein and forms the sleeve portion (30), which is arranged at a 

Regarding claim 3, the modified device of Hemmerich (see motivation to combine above in claim 1) teaches:
The pump module according to claim 1, wherein the sealing element (30) has an axial section (see Reference Figure 3 below) which is designed as bellows and which extends in the axial direction and is arranged inside the cylinder (13) (see Reference Figure 3 below; “The sealing boot 30 has a bellows-like configuration and is provided with sufficient material so that it seals the open end of the syringe cylinder 13 without stretching at any time during reciprocation of the piston head 16 and piston rod 17,” see Col. 7, Lines 9-13).

Reference Figure 3: Annotated / Cropped Hemmerich FIG. 3

    PNG
    media_image3.png
    76
    356
    media_image3.png
    Greyscale



Regarding claim 4, the modified device of Hemmerich (see motivation to combine above in claim 1) teaches:
The pump module according to claim 1, wherein the sealing element (30) has, on its side facing away from the piston (16, 17), an annular coupling portion (see FIG. 7, sealing boot flange: 30a) for sealing arrangement on / connection to the cylinder (13), said coupling portion (30a) being sealingly connected to the cylinder (13) by a border (see FIG. 7, cap: 32) of the cylinder (13) with its side facing the piston (16, 17), is sealingly connected to a front side of the piston (16, 17) (see Col. 6, Lines 55-66).

Regarding claim 5, the modified device of Hemmerich (see motivation to combine above in claim 1) teaches:
The pump module according to claim 1, wherein the piston (16, 17) comprises a coupling structure (see FIG. 3, piston rod mounting bosses: 40, 41) for releasable coupling with a corresponding coupling element (see FIG. 3, coupling shoe: 39) of a drive mechanism (see FIG. 1, drive shaft: 18) of the infusion pump (10) (see Col. 8, Lines 4-16).

Regarding claim 6, the modified device of Hemmerich (see motivation to combine above in claim 1) teaches:
The pump module according to claim 5, wherein the coupling structure (40, 41) is formed radially inside the sealing element (30).


Regarding claim 7, the modified device of Hemmerich (see motivation to combine above in claim 1) teaches:
The pump module according to claim 5, wherein the coupling structure (40, 41) has a blind hole (i.e., the area between the pair of longitudinally extending, parallel flanges 17a, 17b from which mounting bosses 40, 41 project, see FIG. 5) which is introduced in the axial direction into a proximal front surface of the piston (16, 17) (see Reference Figure 2 above for location of proximal end of piston; i.e., the drive shaft 18 drives the piston rod 17, attached to piston head 16, via longitudinally extending, parallel flanges 17a, 17b in the axial direction into a proximal front surface of the piston head 16, wherein coupling hook 25 of the piston head 16 receives wrist pin 26 of the piston rod 17, see Col. 6, Lines 1-31).

Regarding claim 9, the modified device of Hemmerich (see motivation to combine above in claim 1) teaches:
The pump module according to claim 1, wherein the proximal piston seal (52) and the distal piston seal (29”) are arranged plane-parallel to each other (see FIG. 11a-11b, this is evident by the figures) and/or a distance in 

Regarding claim 10, Hemmerich discloses the claimed invention substantially as claimed, as set forth above in claim 9.  However, Hemmerich does not explicitly disclose: the proximal piston seal and/or the distal piston seal is or are formed in one piece with the piston.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hemmerich by providing the piston seal and/or the distal piston seal as one, integral piece with the piston, since it has been held making a structural element integral with another structural element without changing the function of the device, “…would be merely a matter of obvious engineering choice,” see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP § 2144.04 subsection V.B.

Regarding claim 12, the modified device of Hemmerich (see motivation to combine above in claim 1) teaches:
The pump module according to claim 1, wherein the cylinder (13) has at its distal end (see Reference Figure 2 above depicting distal end of cylinder) a cylinder head (see FIG. 3, uppermost cylinder surface: 37) in 

Regarding claim 13, the modified device of Hemmerich (see motivation to combine above in claim 1) teaches:
The pump module according to claim 1, wherein a handle piece (see FIG. 3, integral tab: 38) is arranged distally on the cylinder (13), in particular on its cylinder head (37), for handling the pump module during coupling and uncoupling with the infusion pump (10) (“an integral tab 38 projects from the outer surface of the syringe cylinder 13 near the upper end of the cylinder, and thereby provides an operator handle for mounting and removing the syringe cartridge 12 from the pump housing,” see Col. 7, Lines 49-54).

Regarding claim 14, the modified device of Hemmerich (see motivation to combine above in claim 1) teaches:
An infusion pump (see FIG. 1, infusion pump: 10) for delivering fluid from a fluid source to a patient comprising a pump module according to claim 1 (see Col. 1, Lines 12-20 and Col. 5, Lines 29-49).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783